Per Curiam,
The first assignment of error is dismissed for the reason that it does not quote the testimony given in response to the question as required by rule 16.
There is no merit in the second assignment. In view of the testimony of the plaintiff and her husband as to the manner of doing business and as to the ownership of the money earned by- him in the hacking and horse trading business, it was perfectly competent for the defendant to show that the business was conducted wholly or in part through a bank account kept in his name.
The third and fourth assignments must be construed in the light of the judge’s certificate attached to the stenographer’s report of his charge. It is as follows : “ There are several minor mistakes in the within report of the court’s charge which majr be overlooked without doing violence to an3r interests, but we must correct a very clear and apparent error on page 14 of the report. The request of Mr. Weaver on page 14 of the report ” (see third assignment) “ was not answered by the court as indicated by the report. At this point in the court’s charge Mr. Weaver requested the court to charge that, by reason of the close relation of husband and wife the presumption would not arise that this property was the husband’s and it was in answer to this claim that the court used the words which are mistakenly reported as an answer to *81something else. If the request of Mr. Weaver for such instructions was presented as reported, it was affirmed as indicated by our general charge, with this qualification that the presumption would remain until removed by evidence that was clear and satisfactory. After an examination of the within charge, answers to points, and with the correction above mentioned, the report is approved and ordered to be filed.” As thus explained the instructions were free from error. That the judge bad authority to correct the stenographer’s report of his charge, and that, in determining whether he committed error in instructing the jury, we cannot go outside the charge as certified by him, is too well settled to require discussion: Taylor v. Preston, 79 Pa. 436 ; Connell v. O’Neil, 154 Pa. 582; Commonwealth ex rel. v. Arnold, 161 Pa. 320; Commonwealth v. Fitzpatrick, 1 Pa. Superior Ct. 518; Commonwealth v. Van Horn, 188 Pa. 143.
Judgment affirmed.